DECISION
The application of the above-named defendant for a review of the sentence for Count I, 25 years for Criminal Sale of Dangerous Drugs; Count II, 25 years for Conspiracy to Sell Drugs; to be served concurrently; and concurrent to any sentence imposed in Cause No. DC-86-16A imposed on March 26, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 15 years on each count to be served concurrently to each other and concurrent to any sentence imposed in Cause No. DC-86-16A
Reasons for the amendment are:
(1) 25 years is excessive under the circumstances; and
(2) The original sentence was disproportionate to what the other Co-Defendants received.